                Case 18-12491-CSS              Doc 1411        Filed 08/29/19         Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------- x
                                        :
In re:                                  :                       Chapter 11
                                        :
Promise Healthcare Group, LLC, et al.,1 :                       Case No. 18-12491 (CSS)
                                        :
                     Debtors.           :                       (Jointly Administered)
                                        :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On August 26, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via first class mail and email on the Fee Application
Notice Parties Service List attached hereto as Exhibit A:

        Ninth Monthly Application of DLA Piper LLP (US) for Allowance of Compensation for
         Services Rendered and for Reimbursement of Expenses as Counsel to the Debtors for the
         Period from July 1, 2019 through July 31, 2019 [Docket No. 1399]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), : Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS       Doc 1411     Filed 08/29/19   Page 2 of 4



Dated: August 29, 2019
                                                        ______________________
                                                                           /
                                                        Alain
                                                        Alain B.
                                                              B. Francoeur
                                                                 Fran~
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 29, 2019, by Alain B. Francoeur,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.


Signature: ____________________




                                             2                                   SRF 35374
Case 18-12491-CSS   Doc 1411   Filed 08/29/19   Page 3 of 4



                       Exhibit A
                                                                     Case 18-12491-CSS                         Doc 1411                Filed 08/29/19               Page 4 of 4
                                                                                                                        Exhibit A
                                                                                                         Fee Application Notice Parties Service List
                                                                                                            Served via first class mail and email

                 NAME                                  NOTICE NAME                        ADDRESS 1                    ADDRESS 2                 ADDRESS 3                CITY       STATE POSTAL CODE                 EMAIL
Blank Rome LLP                             Attn: Kenneth J. Ottaviano            10 S. Riverside Plaza          Suite 875                                            Chicago        IL     60606       kottaviano@blankrome.com
                                           Attn: Stuart M. Brown, Kaitlin                                                                                                                              stuart.brown@dlapiper.com;
DLA Piper LLP (US)                         MacKenzie Edelman                     1201 North Market Street Suite 2100                                                 Wilmington     DE     19801       kaitlin.edelman@dlapiper.com




Katten Muchin Rosenman                     Attn: Geoffrey King, Partner          525 West Monroe Street                                                              Chicago        IL    60661‐3693    geoffrey.king@kattenlaw.com
M.J. Renick & Associates LLC               Attn: M. Jacob Renick                 51 Seacord Road                                                                     New Rochelle   NY    10804         jrenick@mjrenick.com
Pachulski Stang Ziehl & Jones LLP          Attn: Colin R. Robinson               919 North Market Street        17th Floor                                           Wilmington     DE    19801         crobinson@pszjlaw.com

Promise Healthcare Group, LLC              Attn: Andrew Hinkelman                999 Yamato Road                3rd Floor                                            Boca Raton     FL    33431         andrew.hinkelman@fticonsulting.com
                                           Attn: Andrew H. Sherman; Boris I.                                                                                                                            asherman@sillscummis.com;
Sills Cummis & Gross P.C.                  Mankovetskiy                          One Riverfront Plaza                                                                Newark         NJ    07102         bmankovetskiy@sillscummis.com
                                                                                                                J. Caleb Boggs Federal     844 King Street, Suite
The Office of the United States Trustee Attn: Benjamin Hackman                   District of Delaware           Building                   2207, Lockbox 35          Wilmington     DE    19801         benjamin.a.hackman@usdoj.gov
                                                                                                                                                                                                        john.tishler@wallerlaw.com;
Waller Lansden Dortch & Davis, LLP         Attn: John Tishler , Katie Stenberg   511 Union Street               Suite 2700                                           Nashville      TN    37219         katie.stenberg@wallerlaw.com




          In re: Promise Healthcare Group LLC, et al .
          Case No. 18‐12491 (CSS)                                                                                        Page 1 of 1
